DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-9, 11, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ai et al. (CN 103554751) in view of Davidsaver (US 2006/0148935) as evidenced by Petchwattana et al. (Journal of Bionic Engineering 10, 2013, 110-117).  Note:  A machine translation is being used for CN 103554751.
Considering Claims 1 and 16:  Ai et al. teaches a composition comprising 20-80 weight percent of polyvinyl chloride and 5 to 70 weight percent of plant fiber (Abstract, ¶0005-06) that is preferably rice husk powder that has a size of 20 to 200 mesh (pg. 3).  Ai et al. teaches an example comprising 54.21 weight percent of polyvinyl chloride and 13.7 weight percent of plant fiber (¶0023).  Ai et al. does not teach additional polymers besides the polyvinyl chloride (Abstract, pg. 4).
Ai et al. does not teach the claimed particle size distribution.  However, Davidsaver polyvinyl chloride and 20 or 25 weight percent of wood flour (Table III) having a particle distribution of trace at 40 mesh; 0 to 5 weight percent at 60 mesh; 0 to 55 weight percent at 80 mesh; 15 to 40 weight percent at 100 mesh, and 15 to 85 weight percent of balance pan/less than 100 mesh (Table IV).  The instant claims combine the amounts of 100 and 80 mesh into one amount.  The instant ranges for the particle sizes overlaps with the ranges of Davidsaver.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected amounts of each particle size within the claimed range, and the motivation to do so would have been, as Petchwattana et al. suggests, to control the dispersability of the flour in the polyvinyl chloride matrix (Conclusion).
Considering Claims 4, 6, and 17-20:  Ai et al. teaches an example comprising 54.21 weight percent of polyvinyl chloride and 13.7 weight percent of plant fiber (¶0023).
Ai et al. teaches the amount of plant fiber powder as being from 5-70 weight percent.  The claimed range lies within the range of Ai et al.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have increased the amount of plant fiber in the composite within the range of Ai et al., and the motivation to do so would have been, as Ai et al. suggests, to increase the strength of the composite while reducing the cost (pg. 3-4).
Considering Claim 7:  Ai et al. teaches the composition as comprising 5 to 70 weight percent of a filler (Abstract, ¶0005) that is preferably calcium carbonate or talc (pg. 3).  Ai et al. teaches an example comprising 16.7 weight percent of inorganic filler (¶0023).
Considering Claim 8:  Ai et al. teaches the composition as comprising 0.5 to 10 weight percent of lubricant (Abstract).
Considering Claim 9:  Ai et al. teaches an example comprising 54.21 weight percent of PVC, 13.7 weight percent of plant fiber powder, 16.7 weight percent of inorganic filler, and 15.39 weight percent of additives (¶0023).
	Ai et al. teaches the amount of plant fiber powder as being from 5-70 weight percent.  The claimed range lies within the range of Ai et al.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have increased the amount of plant fiber in the composite within the range of Ai et al., and the motivation to do so would have been, as Ai et al. suggests, to increase the strength of the composite while reducing the cost (pg. 3-4).
Considering Claim 11:  Ai et al. teaches forming a molded part by extrusion (pg. 4).
Considering Claim 12:  Ai et al. teaches the molded article as being a flooring material (pg. 3), which can function as a plate.
Considering Claim 14:  Ai et al. teaches sealing/forming a varnish on the molded article (pg. 4).
Considering Claim 15:  Ai et al. teaches the molded article as being flooring material (pg. 3).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ai et al. (CN 103554751) in view of Davidsaver (US 2006/0148935) as evidenced by Petchwattana et al. (Journal of Bionic Engineering 10, 2013, 110-117).  Note:  A machine translation is being used for CN 103554751.
Considering Claims 21 and 22:  Ai et al. teaches a composition comprising 20-80 weight percent of polyvinyl chloride and 5 to 70 weight percent of plant fiber (Abstract, ¶0005-06) that is preferably rice husk powder that has a size of 20 to 200 mesh (pg. 3).  Ai et al. teaches an example comprising 54.21 weight percent of polyvinyl chloride and 13.7 weight percent of plant fiber (¶0023).  Ai et al. does not teach additional polymers besides the polyvinyl chloride (Abstract, pg. 4).
Ai et al. does not teach the claimed particle size distribution.  However, Davidsaver polyvinyl chloride and 20 or 25 weight percent of wood flour (Table III) having a particle distribution of trace at 40 mesh; 0 to 5 weight percent at 60 mesh; 0 to 55 weight percent at 80 mesh; 15 to 40 weight percent at 100 mesh, and 15 to 85 weight percent of balance pan/less than 100 mesh (Table IV).  The instant claims combine the amounts of 100 and 80 mesh into one amount.  The instant ranges for the particle sizes overlaps with the ranges of Davidsaver.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected amounts of each particle size within the claimed range, and the motivation to do so would have been, as Petchwattana et al. suggests, to control the dispersability of the flour in the polyvinyl chloride matrix (Conclusion).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ai et al. (CN 103554751) in view of Davidsaver (US 2006/0148935) as evidenced by Petchwattana et al. (Journal of Bionic Engineering 10, 2013, 110-117) as applied to claim 1 above, and further in view of Ramle et al. (Advanced Materials Research Vol. 812 (2013) pp 151-156).
Considering Claim 5:  Ai et al., Davidsaver and Petchwattana et al. teach the composite of claim 1 as shown above.
	Ai et al. does not teach adding a silane to the filler.  However, Ramle et al. teaches treating a rice husk powder with an aminosilane in a polyvinyl chloride composite (Abstract).  Ai et al. and Ramle et al. are analogous art as they are concerned with the same field of endeavor, namely polyvinyl chloride composites.  It would have been obvious to a person having ordinary skill in the art to have treated the filler of Ai et al. with an aminosilane, as in Ramle et al., and the motivation to do so would have been, as Ramle et al. suggests, to improve the tensile stress of the composite (Abstract).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ai et al. (CN 103554751) in view of Davidsaver (US 2006/0148935) as evidenced by Petchwattana et al. (Journal of Bionic Engineering 10, 2013, 110-117)) as applied to claim 11 above, and further in view of Mengeloglu (Rigid Polyvinyl Chloride/Wood Flour Composites and their Foams, 2001).
Considering Claim 13:  Ai et al., Davidsaver and Petchwattana et al. collectively teach the molded article of claim 11 as shown above.  
	Ai et al. teaches forming a foam, but is silent towards the density.  However, Mengeloglu teaches foaming a polyvinyl chloride composite to reduce the density to 0.4 g/cc (pg. 3).  Ai et al. and Mengeloglu are analogous art as they are concerned with the same field of endeavor, namely polyvinyl chloride composites.  It would have been obvious to a person having ordinary skill in the art to have foamed the composite of Ai et al. as in Mengeloglu, and the motivation to do so would have been, as Mengeloglu suggests, low density articles have utility in construction applications (pg. 1).

Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive, because:
A)  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While Davidsaver teaches that the inclusion of a copolymer to achieve the increased heat of distortion and reduced coefficient of thermal expansion needed for steel garage door panels, there is no suggestion in the reference that the copolymer would be needed in the flooring application of Ai et al.  The teaching of Davidsaver would not lead a person having ordinary skill in the art away from the composition of Ai et al., which does not include additional polymeric components and teaches a  composition suitable for flooring applications.  
B)  The applicant’s argument that Petchwattana et al. teaches away from adding rice hulls to polyvinyl chloride is not persuasive.  The section cited by the applicant teaches that when the amount of rice hull exceeds 60 phr, the modulus and strength drops.  Ai et al. teaches the inclusion of rice hulls at less than 60 phr, as does the instant claims.  As such, Petchwattana et al. does not teach away from the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767